DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2022 and 06/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 11, 13, 16,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al.  (US 20070280285 hereinafter Vanderah)  in view of Cassilolato et al. (EP 1675312 hereinafter Cassilolato).
 
With respect to claims 1, 11 and 16, Vanderah  teaches a system, comprising:
a first industrial automation device configured to generate a first set of data according to a first protocol (Vanderah, see paragraphs [0003-0006] a method and related system of a method and system of field device protocol (i.e. interpreted as equivalent to industrial automation device) masking, comprising receiving a message (i.e., interpreted as set of data )in a first protocol format from a field device of a control system);
a second industrial automation device configured to generate an automation command configured to control the first industrial automation device based at least in part on the first set of data, wherein the second industrial automation device is configured to interpret data formatted according to a second protocol (Vanderah, see paragraphs [0004-0006] the processor is configured to receive a message from the asset management system in a first protocol over the first communication port, translate the message to a second protocol to create a translated message, and forward the translated message to a field device over the second communication port.); and 
a broker system coupled between the first industrial automation device and the second industrial automation device, wherein the broker system is configured to perform operations (Vanderah, see paragraphs [0004-0006] a first communication port coupled to the processor (the first communication port configured to couple to an asset management system 36 (i.e., interpreted as being equivalent broker system) by way of a first communication channel), a second communication port coupled to the processor (the second communication port configured to couple to a field devices of a control system). Systems comprising a first computer system, a second computer system comprising a software package to monitor health and status of fielded devices remotely located from the second computer system, a first communication channel coupled to each of the first and second computer systems, a plurality of fielded devices, and an intermediate device having a first port coupled to the first communication channel and a second port coupled to the second communication channel) comprising:
receiving the first set of data from the first industrial automation device(Vanderah, see paragraphs [0005-0006] the intermediate device is configured to receive a message in a first protocol format from a field device of the plurality of field devices, modify the message to create a modified message in a second protocol format, and forward the modified message to the asset management system);
storing the second set of data in a storage component (Vanderah, see paragraphs [0005-0006], storing a program that, when executed by a processor, perform a method comprising receiving a message in a first protocol format from an asset management system of a control system, modifying the message to create a modified message (the modified message in a second protocol format), and forwarding the modified message to a field device that communicates using the second protocol);
Vanderah yet fails to explicitly disclose converting the first set of data from the first protocol to a third protocol thereby generating a second set of data;
converting the second set of data from the third protocol to the second protocol thereby generating a third set of data in response to determining that the second industrial automation device is seeking the first set of data; and 
transmitting the third set of data to the second industrial automation device. 
However, Cassilolato discloses converting the first set of data from the first protocol to a third protocol thereby generating a second set of data (Cassilolato, see paragraph [0008] The apparatus including a first network communication arrangement configured to communicate with the at least one first field device using the first communication protocol, a second network communication arrangement configured to communicate with the at least one second device using the second communication protocol; and a device emulation processing arrangement configured to emulate (i.e., using the standard protocol emulator module 212 in order to translate different protocol)the at least one first field device such that the at least one second device may communicate with the emulated at least one first field device using a third communication protocol. The first communication protocol may be a HART™ protocol, a FOUNDATION™ Fieldbus protocol and a PROFIBUS™ protocol. The second communication protocol may be a high speed ethernet protocol. And the third communication protocol may be a FOUNDATION™ Fieldbus H1 protocol); 
converting the second set of data from the third protocol to the second protocol thereby generating a third set of data in response to determining that the second industrial automation device is seeking the first set of data (Cassilolato, see Claim 1, a second network communication arrangement configured to communicate with the at least one second device using the second communication protocol; and a device emulation processing arrangement configured to emulate the at least one second field device such that the at least one first device is capable of communicating with the emulated at least one second field device using a third communication protocol); and
transmitting the third set of data to the second industrial automation device (Cassilolato, see paragraph [0049] where a publication indication is transmitted to the subscriber/publisher process 700. After the publication indication is sent to the publisher/subscriber process 700, the process 800 exits).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah with the teaching of Cassilolato to provide the method for the network communication arrangements communicate using different communication protocol and network protocol. The communication protocol of some field devices is different than the communication protocol implemented by the asset management system. Thus, asset management system in a first protocol over the first communication port, translate the message to a second protocol to create a translated message, and forward the translated message to a field device over the second communication port, where the combination of elements according to known methods would yield a predictable result (Cassilolato, see paragraph [0003-0008]).  

With respect to claims 3, 13 and 18, Vanderah-Cassilolato teaches the system, wherein, when the second industrial automation device is configured to transmit the automation command to the first industrial automation device via the broker system, and wherein the broker system is configured to perform the operations comprising:
receiving the automation command in the second protocol from the second industrial, automation device; converting the automation command from the second protocol to the third protocol(Cassilolato, see Claim 1, a second network communication arrangement configured to communicate with the at least one second device using the second communication protocol; and a device emulation processing arrangement configured to emulate the at least one second field device such that the at least one first device is capable of communicating with the emulated at least one second field device using a third communication protocol);
converting the automation command from the third protocol to the first protocol (Cassilolato, see paragraph [0008] The apparatus including a first network communication arrangement configured to communicate with the at least one first field device using the first communication protocol, a second network communication arrangement configured to communicate with the at least one second device using the second communication protocol; and a device emulation processing arrangement configured to emulate (i.e., using the standard protocol emulator module 212 in order to translate different protocol)the at least one first field device such that the at least one second device may communicate with the emulated at least one first field device using a third communication protocol); and
transmitting the automation command in the first protocol to the first industrial automation device(Cassilolato, see paragraph [0049] where a publication indication is transmitted to the subscriber/publisher process 700. After the publication indication is sent to the publisher/subscriber process 700).

With respect to claim 5, Vanderah-Cassilolato teaches the system, wherein the operations comprise transmitting the data formatted according to the second protocol to the second industrial automation device while receiving an additional automation command formatted according to a different protocol from an additional industrial automation device (Cassilolato, see paragraphs [0020-0021] each of the non-H1 field devices 102 may be configured to communicate using an analog communication protocol or a digital communication protocol. For example the analog communication protocol may be a 4-20 mA analog communication protocol, such as a HART™ protocol, and the digital communication protocol may be a FOUNDATION™ fieldbus protocol or a PROFIBUS™ protocol (i.e., these are all different communication protocol requires additional automation command format). The standard communications network 114 may utilize a digital communications protocol, such as high speed ethernet protocol. The network gateway device 110 allows devices connected to the standard communications network 114 to interface with devices connected to the communications network 104 when the network 114 and the network 104 utilize different communication protocol. The system 100 also includes at least one standard field device 112 positioned on a standard communication network 114, and each standard field device 112 may include a processor . Each of the standard field devices 112 may be a sensor, a control element, etc. For example, the sensor may be a temperature sensor, a pressure sensor, a flow rate sensor, etc., and the control elements can be a valve, a switch, etc. Moreover, each of the standard field devices 112 may be configured to communicate using an analog communication protocol or a digital communication protocol).

Claims 2, 4, 8  and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al.  (US 20070280285 hereinafter Vanderah)  in view of Cassilolato et al. (EP 1675312 hereinafter Cassilolato) further in view of Nasu (US 20220121597 hereinafter Nasu). 

With respect to claims 2 and 15, Vanderah-Cassilolato teaches the system, yet fails to explicitly disclose wherein the second industrial automation device is designated as a subscriber to information generated by the first industrial automation device, and wherein the operations comprise publishing the third set of data to a data channel accessible to the second industrial automation device in response to the second industrial automation device being the subscriber. 
However, Nasu discloses wherein the second industrial automation device is designated as a subscriber to information generated by the first industrial automation device, and wherein the operations comprise publishing the third set of data to a data channel accessible to the second industrial automation device in response to the second industrial automation device being the subscriber  (Nasu, see paragraphs [0093-0096], in the MQTT communication protocol, a device to transmit MQTT messages is called a publisher (i.e., third set of data), while a device to receive MQTT messages is called a subscriber (i.e.,  interpreted as equivalent to second industrial automation device). The MQTT messages to be transmitted and received between the publisher and the subscriber are relayed by the data distribution server called the MQTT broker 60. The publisher transmits an MQTT message to the MQTT broker 60 without being informed of the details of the subscriber to receive the MQTT message. The MQTT broker 60 receives MQTT messages from publishers and accumulates the MQTT messages, and transmits MQTT messages required by subscribers). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Nasu to provide the method for data processing apparatus such as edge device and industrial computer applied to data processing system for collecting data from factory automation at manufacturing site and performing series of data processing such as processing and diagnosis in order set for use in field of artifact automation include a publish-subscribe unit to generate parameter messaging, which can prompt the IOT gateways to import or export parameters associated with embedded applications implemented by the IOT gateways. Thus, the ability to import of parameter values into the embedded applications can allow the IOT server to remotely modify a deployed embedded application image without having to release the already deployed embedded application image and deploy new embedded application metadata with a modified embedded application image, where the combination of elements according to known methods would yield a predictable result (Nasu, see paragraph [0009]).

With respect to claims 4, 14 and 19, Vanderah-Cassilolato teaches the system, yet fails to explicitly disclose comprising a third industrial automation device configured to communicate according to a fourth protocol, wherein the operations comprise:
determining that the third industrial automation device is a subscriber of the automation command;
converting the automation command from the third protocol to the fourth protocol; and 
transmitting the automation command in the fourth protocol to the third industrial automation device to operate the third industrial automation device based at least in part on the first set of data. 
However, Nasu discloses comprising a third industrial automation device configured to communicate according to a fourth protocol, wherein the operations comprise:
determining that the third industrial automation device is a subscriber of the automation command (Nasu, see paragraphs [0093-0096], in the MQTT communication protocol, a device to transmit MQTT messages is called a publisher (i.e., third set of data), while a device to receive MQTT messages is called a subscriber (i.e.,  interpreted as equivalent to second industrial automation device). The MQTT messages to be transmitted and received between the publisher and the subscriber are relayed by the data distribution server called the MQTT broker 60. The publisher transmits an MQTT message to the MQTT broker 60 without being informed of the details of the subscriber to receive the MQTT message);
converting the automation command from the third protocol to the fourth protocol (Nasu, see paragraphs [0109-0110] The response-data definition notifier 56 of the data processor 12 designates the topic of definition information on response data and publishes messages. The execution controller 14 converts the definition information on distribution data, the distribution data, and the operation mode of the execution controller 14 into data conforming to the MQTT communication protocol (i.e., interpreted as being equivalent to 4th protocol), and then transmits the converted data to the MQTT broker 60 via the network); and
transmitting the automation command in the fourth protocol to the third industrial automation device to operate the third industrial automation device based at least in part on the first set of data (Nasu, see paragraphs [0111-0112] The MQTT broker 60 receives the data from the execution controller 14 and transmits the received data to the data processor  via the network. In this situation, the execution controller 14 serves as a publisher, the data processor serves as a subscriber, and the MQTT broker 60 relays MQTT messages from the execution controller 14 to the data processor).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Nasu to provide the method for data processing apparatus such as edge device and industrial computer applied to data processing system for collecting data from factory automation at manufacturing site and performing series of data processing such as processing and diagnosis in order set for use in field of artifact automation include a publish-subscribe unit to generate parameter messaging, which can prompt the IOT gateways to import or export parameters associated with embedded applications implemented by the IOT gateways. Thus, the ability to import of parameter values into the embedded applications can allow the IOT server to remotely modify a deployed embedded application image without having to release the already deployed embedded application image and deploy new embedded application metadata with a modified embedded application image, where the combination of elements according to known methods would yield a predictable result (Nasu, see paragraph [0009]).


With respect to claim 8, Vanderah-Cassilolato teaches the system, yet fails to explicitly disclose wherein the third protocol comprises a Message Queuing Telemetry Transport (MQTT) protocol.
However, Nasu discloses wherein the third protocol comprises a Message Queuing Telemetry Transport (MQTT) protocol (Nasu, see paragraphs 0091] A typical conceivable example of the data distribution server is a message queuing telemetry transport (MQTT) broker 60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Nasu to provide the method for a Message Queuing Telemetry Transport (MQTT) protocol. In the MQTT communication protocol, a device to transmit MQTT messages is called a publisher, while a device to receive MQTT messages is called a subscriber. Thus, MQTT provides resource-constrained network clients with a simple way to distribute telemetry information in low-bandwidth environments, where the combination of elements according to known methods would yield a predictable result (Nasu, see paragraph [0091-0094]).

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al.  (US 20070280285 hereinafter Vanderah)  in view of Cassilolato et al. (EP 1675312 hereinafter Cassilolato) in view of Weinrich et al. (US 20190339682 herein after Weinrich) further in view of Cella et al. (US 20200103894 hereinafter Cella).

With respect to claim 6, Vanderah-Cassilolato teaches the system, wherein the second industrial automation device comprises:
a control system(Vanderah, see paragraphs [0003-0005] field device of a control system); 
Vanderah-Cassilolato yet fails to explicitly disclose: 
a human machine interface (HMI); a supervisory control and data acquisition (SCADA) system;
an alarm management system;  a manufacturing execution supervisory (MES) system;
 	However, Weinrich discloses a human machine interface (HMI) (Weinrich, see paragraphs [0036-0037] human-machine interface (HMI)); 
a supervisory control and data acquisition (SCADA) system  (Weinrich, see paragraph [0012]  supervisory control and data acquisition (SCADA);
an alarm management system(Weinrich, see paragraphs [0090] Alarm System /Alarm management system(AlarmMgr);
a manufacturing execution supervisory (MES) system (Weinrich, see paragraph [0012]  manufacturing execution system (MES));
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Weinrich to provide the system for managing HMI, SCADA applications and an alarm management system for facilitating networked computerized industrial control and automation. Thus, the system enables design and modification of a customized symbol wizard for generating symbols according to a customized, user-defined template, which enables a higher level of involvement from a user without need for knowledge of object oriented programming languages. The system enables a user to prioritize alarms to address and to quickly locate where corrections need to be made, where the combination of elements according to known methods would yield a predictable result (Weinrich, see paragraph [0038, 118]).
Vanderah-Cassilolato-Weinrich yet fails to explicitly disclose
a time-series data repository;
an internet-of-things (IOT) platform system; and
a computerized maintenance management (CMMS) system.
However, Cella discloses a time-series data repository ( Cella, see paragraphs [0407, 1032] temperature in a time series);
an internet-of-things (IOT) platform system( Cella, see paragraphs [0013-0014] Internet of Things, such as in the local environment of a heavy industrial machine); and
a computerized maintenance management (CMMS) system (Cella, see paragraphs [0010, 0057-0058] computerized maintenance management system (CMMS)); or any combination thereof.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato-Weinrich with the teaching of Cella to provide the system for managing a time-series data repository, internet-of-things (IOT)  applications and a computerized maintenance management (CMMS) system for facilitating networked computerized industrial control and automation. Thus, the system sends a sufficient number of forward error correction packets to ensure high probability of the receiver having sufficient information to reconstruct the block without the need from transmission of a repair packet and the associated increase in latency, where the combination of elements according to known methods would yield a predictable result. 

Claims 7, 9-10, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al.  (US 20070280285 hereinafter Vanderah)  in view of Cassilolato et al. (EP 1675312 hereinafter Cassilolato) further in view of Law et al. (US 20210092097 hereinafter Law). 

With respect to claims 7 and 17, Vanderah-Cassilolato teaches the system, yet fails to explicitly disclose wherein the broker system is configured to perform operations comprising:
receiving a configuration file indicative of a first plurality of network addresses;
perform a device discovery for one or more devices coupled to the broker system to identify a second plurality of network addresses associated with the one or more devices;
compare each network address of the first plurality of network addresses to each network address of the second plurality of network addresses to determine one or more matching network addresses; and
validate the one or devices based on the one or more matching network addresses, wherein the validated one or more devices comprise the first industrial automation device and the second industrial automation device.
However, Law discloses wherein the broker system is configured to perform operations comprising:
receiving a configuration file indicative of a first plurality of network addresses (Law, see paragraph[0007] Device descriptions are typically gathered or collected by an asset management system (ASM) or a configuration system of process plants during field device installation. The system may issue a “command zero” to retrieve this device description from a database or other device description repository. Moreover, device descriptions, which may be stored in an unchanged format in configuration databases, may be parsed first and then stored. Paragraphs [0045, 0046, 0059] further discloses the standard operation may further and/or alternatively include forwarding of the message or processing the message based on standard protocols, such as for example, using a MAC address or IP address destination field of the message, alternatively or additionally using pass-through HART communication. the whitelist configuration information 324 may define which whitelists are to be used when the whitelist implementing device 300 is set to a specific security level and the incoming command destination is a specific field device connected to the whitelist implementing device 30. If a hardware key 303 on the whitelist implementing device 300 is set to a position indicating a high level of security, the whitelist configuration information 324 may specify that incoming commands through the communication interface 304 destined for a first valve are to be checked against a first whitelist. When the incoming commands are destined for a second valve at the same security level, however, the whitelist configuration information 324 may specify that incoming commands are to be checked against a second whitelist ;
perform a device discovery for one or more devices coupled to the broker system to identify a second plurality of network addresses associated with the one or more devices ( Law, see paragraphs [0059-0060] the whitelist configuration application 80 receives an indication of a safety logic solver 50-56, process controller 24 of 26 and/or field device and utilizes a device specific command discovery module 602 to retrieve relevant device specific and common practice command types for one or more field device(s) as suggestions for the user to use in the whitelists for the device. The device specific HART commands discovered by the device specific command discovery module 602 may be presented to the user of the whitelist configuration application 80 via the user interface 620 as suggested options for building new whitelists or for editing existing whitelists. The process plant operators or configuration engineers may configure the whitelist configuration application 80 to automatically perform the aforementioned discovery process. The whitelist configuration application 80 may further automatically build the aforementioned whitelists of the device specific commands using the discovery module 602);
compare each network address of the first plurality of network addresses to each network address of the second plurality of network addresses to determine one or more matching network addresses (Law, see paragraphs [0039] the whitelist execution application 320 decodes and analyzes incoming messages received via the communication interface 304 and intended for or addressed to devices (e.g., field devices) in the subnetwork, such as safety system field devices, to determine if this message can be sent to the intended device or, instead, if the message should be blocked. The whitelist execution application 320 may, for example, decode an incoming message and determine the command type (e.g., the HART command type) associated with the message. The whitelist execution application 320 may then compare this command type to the list of command types that are allowed to be sent to a device in the subnetwork as defined in one or more whitelists stored in the device 300.); and
validate the one or devices based on the one or more matching network addresses, wherein the validated one or more devices comprise the first industrial automation device and the second industrial automation device (Law, see paragraphs [0009] The whitelist execution application may access one of a plurality of whitelists stored in memory, based in part on the current security level and the configuration information. Then, the whitelist execution application may compare the command type of the message to the command types in the selected whitelist. If there is no match, the application may block the message, which may include not forwarding the message to a safety system field device, such as in a pass-through communication schema, and may include notifying process plant operators or other users. If there is a match in the whitelist, the application may perform the standard operation, which may include accessing and executing one or more logic modules, and may include forwarding the message to the desired device. Paragraph [0039] further discloses the whitelist execution application 320 decodes and analyzes incoming messages received via the communication interface 304 and intended for or addressed to devices (e.g., field devices) in the subnetwork, such as safety system field devices, to determine if this message can be sent to the intended device or, instead, if the message should be blocked. The whitelist execution application 320 may, for example, decode an incoming message and determine the command type (e.g., the HART command type) associated with the message. The whitelist execution application 320 may then compare this command type to the list of command types that are allowed to be sent to a device in the subnetwork as defined in one or more whitelists stored in the device 300. For example, if the command type is stored in an appropriate whitelist, the application 320 may allow the message to be forwarded to the device in the subnetwork (e.g., the field device) via the interface 304).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Law to provide the method The process plant containing whitelist configuration application is enabled to allow user to securely configure security logic solver or process controller to provide adequate level of security while taking into account the need to transfer large amount of information between devices in security system. Thus, existing methods lack the fine-grained specificity to accommodate the need for providing a large range of advanced diagnostic and device information while delivering the proper level of security, where the combination of elements according to known methods would yield a predictable result. 


With respect to claim 9, Vanderah-Cassilolato teaches the system, yet fails to explicitly disclose wherein the operations comprise:
determining that a third industrial automation device is unable to receive a fourth set of data from the broker system; and 
terminating a communicative coupling to the third industrial automation device in response to determining that the third industrial automation device is unable to receive the fourth set of data.
However, Law discloses wherein the operations comprise: 
determining that a third industrial automation device is unable to receive a fourth set of data from the broker system (Law, see paragraph [0039] the whitelist execution application 320 decodes and analyzes incoming messages received via the communication interface 304 and intended for or addressed to devices (e.g., field devices) in the subnetwork, such as safety system field devices, to determine if this message can be sent to the intended device or, instead, if the message should be blocked); and
terminating a communicative coupling to the third industrial automation device in response to determining that the third industrial automation device is unable to receive the fourth set of data (Law, see paragraph [0039 if the command type is stored in an appropriate whitelist, the application 320 may allow the message to be forwarded to the device in the subnetwork (e.g., the field device) via the interface 304. However, if the command type is not stored in the appropriate whitelist, the application 320 will block the message from being sent to the device in the subnetwork via the interface 304 and may, instead, send a message to the transmitting device (i.e., the device that sent the message) indicating that the message has been blocked as not allowed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Law to provide the method The process plant containing whitelist configuration application is enabled to allow user to securely configure security logic solver or process controller to provide adequate level of security while taking into account the need to transfer large amount of information between devices in security system. Thus, existing methods lack the fine-grained specificity to accommodate the need for providing a large range of advanced diagnostic and device information while delivering the proper level of security, where the combination of elements according to known methods would yield a predictable result. 

With respect to claims 10 and 20, Vanderah-Cassilolato teaches the system, yet fails to explicitly disclose wherein the second industrial automation device is a subscriber to information related to a parameter, and wherein the operations comprise:
determining that a fourth set of data stored in the storage component corresponds to the parameter; and
automatically routing the fourth set of data to the second industrial automation device in response to the determining that the fourth set of data corresponds to the parameter.
However, Law discloses wherein the second industrial automation device is a subscriber to information related to a parameter, and wherein the operations comprise:
determining that a fourth set of data stored in the storage component corresponds to the parameter (Law, see paragraphs [0039-0040] decode an incoming message and determine the command type (e.g., the HART command type) associated with the message. The whitelist execution application 320 may then compare this command type to the list of command types that are allowed to be sent to a device in the subnetwork as defined in one or more whitelists stored in the device 300); and
automatically routing the fourth set of data to the second industrial automation device in response to the determining that the fourth set of data corresponds to the parameter (Law, see paragraphs [0039-0040] if the command type is stored in an appropriate whitelist, the application 320 may allow the message to be forwarded to the device in the subnetwork (e.g., the field device) via the interface 304. The whitelist learning application 330 may execute on the processing unit 301 to accept messages, learn about the messages and, in particular, the command types that are present in the messages, and to then generate one or more whitelists to be used by the whitelist execution application 320 based on this learning).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Law to provide the method The process plant containing whitelist configuration application is enabled to allow user to securely configure security logic solver or process controller to provide adequate level of security while taking into account the need to transfer large amount of information between devices in security system. Thus, existing methods lack the fine-grained specificity to accommodate the need for providing a large range of advanced diagnostic and device information while delivering the proper level of security, where the combination of elements according to known methods would yield a predictable result. 

With respect to claim 12, Vanderah-Cassilolato teaches the method, yet fails to explicitly disclose comprising: determining that the second device is inaccessible; changing a publish setting to stop outgoing communications to the second device in response to determining that the second device is inaccessible; and queuing the outgoing communications to be transmitted to the second device once accessible again. 
However, Law discloses comprising: determining that the second device is inaccessible; changing a publish setting to stop outgoing communications to the second device in response to determining that the second device is inaccessible; and queuing the outgoing communications to be transmitted to the second device once accessible again(Law, see paragraph [0039] the whitelist execution application 320 decodes and analyzes incoming messages received via the communication interface 304 and intended for or addressed to devices (e.g., field devices) in the subnetwork, such as safety system field devices, to determine if this message can be sent to the intended device or, instead, if the message should be blocked).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Law to provide the method The process plant containing whitelist configuration application is enabled to allow user to securely configure security logic solver or process controller to provide adequate level of security while taking into account the need to transfer large amount of information between devices in security system. Thus, existing methods lack the fine-grained specificity to accommodate the need for providing a large range of advanced diagnostic and device information while delivering the proper level of security, where the combination of elements according to known methods would yield a predictable result. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al.  (US 20070280285 hereinafter Vanderah)  in view of Cassilolato et al. (EP 1675312 hereinafter Cassilolato) further in view of Cristofi et al  (US 20210117251 hereinafter Cristofi). 

With respect to claim 20, Vanderah-Cassilolato teaches the non-transitory computer-readable storage medium, yet fails to explicitly disclose the operations comprising: transmitting a test message to the first device and starting a counter;
in response to a count of the counter reaching a threshold value, ending a communicative coupling to the first device; and
transmitting an indication to a third device in response to ending the communicative coupling, wherein the indication is configured to communicate that communication with the first device is timed out.
However, Cristofi discloses  the operations comprising:
transmitting a test message to the first device and starting a counter(Cristofi et al  (US 20210117251 ) Cristofi, see paragraph  [0821] The data store 1101 can correspond to a data store 218 that stores events in common storage 216, a data store 412 associated with an indexing node 404, or a data store associated with a search node 506. In the illustrated embodiment, the data store 1101 includes a main directory 1103A associated with a main partition and a test directory 1103B associated with a test partition.);
in response to a count of the counter reaching a threshold value, ending a communicative coupling to the first device (Cristofi, see paragraph [0304] the bucket roll-over policy can indicate that the data, which may have been indexed by the indexer(s) 410 and stored in the data store 412 in various buckets, is to be copied to common storage 216 based on a determination that the size of the data satisfies a threshold size. In some cases, the bucket roll-over policy can include different threshold sizes for different data associated with different data identifiers identifying different tenants, data sources, sourcetypes, hosts, users, partitions, partition managers, or the like); and
transmitting an indication to a third device in response to ending the communicative coupling, wherein the indication is configured to communicate that communication with the first device is timed out (Cristofi, see paragraph [0362] As described herein, each data record transmitted by the ingestion buffer 310 can be associated with a data identifier that, for example, relates to a particular data source 202, tenant, index, or sourcetype. In some cases, the resource monitor 418 can use the data identifier associated with the data record to assign the data record to a particular indexing node 404).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Vanderah-Cassilolato with the teaching of Cristofi to provide the method enables quickly recovering from an unresponsive or unavailable component while reducing or eliminating loss of data processed by the unavailable component and selecting a limited set of extraction rules for simplifying and focusing the data model while allowing a user flexibility to explore the data subset. The method enables obtaining efficient queries and/or reducing amount of processing resources during query execution and processing time for tenants, where the combination of elements according to known methods would yield a predictable result. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20150316923 Apparatus For Supporting Gateway Supporting Migration From Legacy Devices To New-devices, Has Processing Device For Providing Concurrent Access For Supervisory Device To Process Control Devices Coupled To Industrial Process Control Network. 
PG. Pub.  US 20220046095 Method For Remote Monitoring And Control Involves Transmitting By A Server Which Has A Computing System And An Embedded Application To A Remote Gateway Device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/18/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                /YVES DALENCOURT/                                                                                                      Primary Examiner, Art Unit 2457